            Case 5:20-cv-04549-AB Document 16 Filed 12/04/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

KAHN-LUCAS-LANCASTER, INC.,               :
    Plaintiff,                            :
                                          :              CIVIL ACTION
       v.                                 :              NO. 20-4549
                                          :
HARTFORD FIRE INSURANCE                   :
COMPANY, et al.,                          :
     Defendants.                          :

                                          ORDER

       AND NOW, this 4th day of December 2020, it is ORDERED that Defendant Hartford

Fire Insurance Company’s Motion to Dismiss Plaintiff’s Complaint (ECF No. 13) is DENIED as

moot because Plaintiff has filed an Amended Complaint.




                                                 __s/ANITA B. BRODY, J.____
                                                 ANITA B. BRODY, J.




Copies Sent VIA ECF
